Citation Nr: 0126409	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  01-02 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for warts on the right 
knee.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for tinea cruris.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1995 to August 
1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant's claims for "increased ratings for his 
service connected conditions," filed in February 2001, are 
referred to the RO for appropriate development.


FINDINGS OF FACT

1.  All evidence necessary to substantiate the appellant's 
claims has been obtained by the agency of original 
jurisdiction.

2.  The evidence does not show that the appellant has 
diabetes mellitus related to his military service.  

3.  The evidence does not show that the appellant has tinea 
cruris related to his military service.

4.  The appellant's warts on his right knee preexisted his 
entry into military service and did not increase in severity 
during his service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in service or within 
one year after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  

2.  Tinea cruris was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

3.  Warts on the right knee were neither incurred nor 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that, at the appellant's 
June 1994 enlistment examination, he was noted to have two 
large, cauliflowered verrucae vulgaris on his right knee.  At 
a July 1995 submarine duty examination, the appellant was 
noted to have mild tinea cruris on his left groin and two 
verrucae on his right knee.  He was scheduled for a 
dermatology consultation but was unable to be seen because 
the dermatology clinic was undermanned.  In August 1995 the 
appellant was treated for warts on his right knee.  One of 
the warts was removed with liquid nitrogen and bacitracin.  
The appellant was to report in one week for removal of the 
other wart.  In September 1995 the appellant was seen for 
wart removal.  In November 1995 it was noted that the 
appellant needed a dermatology consultation for removal of 
warts on his right knee.  At his July 1999 separation 
examination, the appellant denied having skin disease.  His 
skin was noted to be normal except for a scar on his left 
hand.

At a November 1999 VA diabetes mellitus examination, the 
appellant reported that he had been advised that he was a 
borderline diabetic.  He reported no family history of 
diabetes mellitus.  He was rechecked on several occasions and 
was normal.  He stated that his weight was fairly stable.  He 
reported that he drank six to seven liters of water per day.  
He did so not because of thirst but because he had been 
advised to do so because he had sickle cell trait.  
Diagnostic tests showed no evidence of diabetes.  The 
appellant also reported a history of a rash on his feet and 
groin area.  He used Lotrimin cream and Micatin spray for 
relief.  He stated that the rash was worse in the summertime.  
On examination, his feet were clear and he had no rash in the 
groin area.  He also reported having acne lesions on his 
face, which he treated with Stri-Dex.  He also stated that he 
broke out if he shaved, so he used clippers instead of a 
razor.  His face was clear and there was no evidence of 
pseudofolliculitis barbae.

At a November 1999 VA joints examination, the appellant 
reported having had two warts on the anterior aspect of his 
right knee.  Both had been treated.  One had healed.  The 
other persisted.  The only disease he reported with regard to 
his right knee was the wart.  He had a small scar and one 
residual wart on the anterior aspect of the right patella.  
The examiner diagnosed wart on the right knee.

VA medical records from August 2000 to May 2001 show no 
treatment for diabetes mellitus, warts, or a rash.


Analysis

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The RO considered the VCAA in a June 
2001 Supplemental Statement of the Case (SSOC); however, the 
implementing regulations were not promulgated until August 
2001.  As discussed in more detail below, the Board finds 
that the recent changes in the law brought about by the 
enactment of the VCAA do not have any effect on the 
appellant's claims.  There is no prejudice to the appellant 
in proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  As discussed below, the RO 
fulfilled its duties to inform and assist the appellant on 
these claims.  Accordingly, the Board can issue a final 
decision on these claims because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed the claims.  In March 2001, the RO 
informed the appellant of the type of evidence needed to 
substantiate his claims.  In the June 2001 SSOC, the RO 
reiterated what type of evidence was needed to substantiate 
the appellant's claims.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  The Board concludes the discussions in the SSOC, 
letter to the appellant informed him of the information, and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.  

As for VA's duty to assist a veteran, VA treatment records 
for the appellant from August 2000 to May 2001 were obtained.  
The appellant requested that the RO obtained VA medical 
records from November 1999 to January 2001; however, the 
appellant did not indicate that he had been treated for his 
wart, his alleged tinea cruris, or his alleged diabetes 
mellitus during this period.  The more current VA treatment 
records obtained by the RO do not reflect treatment for these 
disabilities.  The appellant has not indicated that he has 
received other treatment for his disabilities.  Therefore, 
there is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.

VA's duty to assist the appellant extends to obtaining 
medical records identified by him.  See 66 Fed. Reg. 45630-31 
(to be codified at 38 C.F.R. § 3.159(c)).  Since that was 
done here, VA's duties are fulfilled.  As for VA's duty to 
obtain any medical opinions, that was fulfilled by providing 
VA examinations to the appellant in November 1999.  With 
regard to the appellant's alleged diabetes mellitus and tinea 
cruris, the examiner was unable to enter an opinion because 
the disorders were not seen upon examination of the 
appellant.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand of this claim 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  Having determined that the duty to assist 
has been fulfilled, the Board must assess the credibility, 
and therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  


1.  Diabetes mellitus

In this case, the medical evidence does not support the 
appellant's contention that he has diabetes mellitus.  The 
appellant was not treated for diabetes mellitus in service.  
The VA medical records from August 2000 to May 2001 show no 
treatment for diabetes mellitus.  At a November 1999 VA 
diabetes mellitus examination, no evidence of diabetes was 
found.

Under these circumstances, there is no competent evidence to 
support the conclusion that the appellant is entitled to 
service connection for diabetes mellitus.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.").  The evidence for and against the claim is not in 
relative equipoise; therefore, no reasonable doubt issue is 
raised.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(2001).


2.  Tinea cruris

In this case, the medical evidence does not support the 
appellant's contention that he has tinea cruris.  The VA 
medical records from August 2000 to May 2001 show no 
treatment for tinea cruris.  At a November 1999 VA diabetes 
mellitus examination, no rash was seen.  Although the 
appellant was noted to have tinea cruris in July 1995, more 
than four years before the VA examination, tinea cruris was 
not shown on the examination.

Under these circumstances, there is no competent evidence to 
support the conclusion that the appellant is entitled to 
service connection for tinea cruris.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.").  The evidence for and against the claim is not in 
relative equipoise; therefore, no reasonable doubt issue is 
raised.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(2001).


3.  Warts on the right knee

A veteran, who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered military service except 
for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).

In this case, the presumption of soundness does not attach 
with regard to the warts on the appellant's right knee 
because, on the report of his June 1994 enlistment 
examination, it was noted that the appellant had two large, 
cauliflowered verrucae vulgaris on his right knee.  Although 
the warts were not incurred in service because they 
preexisted it, the Board must also determine whether they 
were aggravated by service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a), (b) (2001).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2001).  Although there is evidence that the appellant was 
treated for warts on his right knee during service, there is 
no evidence that the severity of the appellant's warts 
increased during service.  During the appellant's service, 
one of the warts was debrided.  Although this resulted in the 
scar on the appellant's knee, the treatment was ameliorative 
and does not constitute aggravation of the condition because 
there was no resulting increase in symptoms.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996).  Moreover, temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disability unless the underlying condition, as contrasted 
to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In 
the absence of a showing of an increase in severity of an 
underlying skin disorder during active duty, the Board finds 
that the pre-existing problems were not aggravated.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for tinea cruris is denied.

Entitlement to service connection for warts on the right knee 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


